Advisory Action
Acknowledged is the applicant’s after-final reply filed on December 10, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claim 9; cancellation has been proposed to claims 1, 5-8, and 22.
As the amendment to claim 9 merely entails the incorporation of previous claim 22, the changes have been entered to the record. Claims 9, 15, and 17-21 are now rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo in view of Yoon, and in further view of Yang for those reasons enumerated in the outstanding Office letter.
The applicant rehearses several arguments that have been addressed previously – the examiner refers to the Response section of the 8/10/21 Office letter. Regarding the final limitation of claim 9, which specifies a “control system arranged to control the supply of the first and second precursors alternatingly in succession to the first and second precursor nozzles,” the applicant contends that because the prior art is directed to CVD, there exists no motivation to supply the precursors alternately, which is a technique exclusive to ALD. 
In response, the examiner notes that both Yoon and Yang elaborate the technique of supplying two precursors alternately. Regarding the former, Yoon alternately pulses reactants M and B to the substrate surface to generate a film. Regarding the latter, Yang describes a sequence of “cyclical layer deposition” in which a substrate is passed through succeeding zones to sequentially receive first and second precursors [0028]. 
Ultimately, then, the recited control technique is already known, and it is the Office’s position that the subsequent act of alternately supplying reactants to the nozzle head of the composite prior art apparatus would be within the scope of ordinary skill. In this case, it would be “obvious to try” – selecting between a finite number of predictable solutions with a reasonable expectation of success. Here, the “finite number” is merely two: either supplying alternately or concurrently. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716